 

Exhibit 10.4
Execution Version
LICENSE AND TECHNOLOGY TRANSFER AGREEMENT
This LICENSE AND TECHNOLOGY TRANSFER AGREEMENT (“Agreement”) is made and entered
into as of July 5, 2010, by and among (i) SunPower Technology, Ltd., a company
organized under the laws of the Cayman Islands (“SPTL”); (ii) AU Optronics
Singapore Pte. Ltd., a company organized under the laws of Singapore (“AUO”);
and (iii) SunPower Malaysia Manufacturing SDN.BHD., a company organized under
the laws of Malaysia (the “JVC”). Each of SPTL, AUO and the JVC may be referred
to herein as a “Party” and together as the “Parties.”
RECITALS
WHEREAS, the Parties and AU Optronics Corporation, a company organized under the
laws of Taiwan, R.O.C., have entered into that certain Joint Venture Agreement
dated May 27, 2010 (“JVA”);
WHEREAS, pursuant to the JVA, the business purposes of the JVC are to
manufacture, sell and distribute Solar Cells (as defined below) to SPTL and AUO;
WHEREAS, the Parties desire to enter into an agreement pursuant to which each of
SPTL and AUO grants to the JVC certain rights under Intellectual Property (as
defined below) relating to the manufacture of Solar Cells, and the JVC grants to
each of SPTL and AUO certain rights to other Intellectual Property; and
WHEREAS, one of the conditions to the effectiveness of the JVA is that the
Parties shall have entered into this Agreement.
NOW, THEREFORE, in furtherance of the foregoing premises and in consideration of
the mutual covenants and obligations hereinafter set forth and in the JVA, and
based on the consideration set forth in the JVA, the receipt and sufficiency of
which are hereby acknowledged, the Parties, intending to be legally bound
hereby, do agree as follows:
ARTICLE I
 
DEFINITIONS
 
Capitalized terms not specifically defined in this Agreement shall have the
meanings assigned to them in the JVA.
1.1“AUO Background Intellectual Property” means AUO Background Patents and AUO
Background Technology.
 
1.2“AUO Background Patents” means those Patents Controlled by AUO or any of its
Affiliates as of the Closing Date applicable to the JVC Business.
 
1.3“AUO Background Technology” means all Intellectual Property (excluding
Patents) and Software Controlled by AUO or any of its Affiliates as of the
Closing Date applicable to the JVC Business.
 

--------------------------------------------------------------------------------

 

1.4“AUO Field” means industrial process streamlining and manufacturing
engineering, including supply chain management and logistics, system analysis
and techniques, production planning and control, facilities design and work
space design, statistical process control, operations management, productivity
improvement and materials management. For purpose of clarity, the AUO Field does
not include back contact, back junction, monocrystalline photovoltaic solar cell
devices, including the design and manufacturing thereof .
 
1.5“Controlled” means, with respect to any Intellectual Property, possession by
a Party of the ability (whether by ownership, license or otherwise) to grant
access, a license or a sublicense to such Intellectual Property without
violating the terms of any agreement or other arrangement with any Third Party
or requiring any payment to a Third Party.
 
1.6“Have Made Rights” means the right to engage any third party to research,
develop, design and/or manufacturer Solar Cells.
 
1.7“Improvement” means any improvement(s), enhancement(s), refinement(s),
derivative(s), modification(s), evolution(s) or combination(s) or other new
invention or discovery, whether patentable or unpatentable, deriving from or
otherwise relating to, in whole or in part, any of the SPTL Background
Intellectual Property and/or the AUO Background Intellectual Property that is
made, developed, invented, conceived and/or reduced to practice.
 
1.8“Intellectual Property” means the rights associated with or arising out of
any of the following: (i)  Patents; (ii) Trade Secrets; (iii) copyrights,
copyrightable works, rights in databases, data collections, “moral” rights, mask
works, copyright registrations and applications therefor and corresponding
rights in works of authorship; and (iv) any similar, corresponding or equivalent
rights to any of the foregoing any where in the world. For the avoidance of
doubt, Intellectual Property expressly excludes Trademarks.
 
1.9“Invented” means made, developed, invented, conceived and/or reduced to
practice.
 
1.10“JDP AUO Development” means any Improvement to the AUO Background
Intellectual Property or any Intellectual Property applicable to the AUO Field
(but not the SPTL Field), in each case that is Invented pursuant to a Joint
Development Program commenced under a JDP Agreement (as defined in Section 3.7
below) with an effective date before the earlier of (i) the second anniversary
of the Closing Date or (ii) the termination of the JVA.
 
1.11“JDP SPTL Development” means any Improvement to the SPTL Background
Intellectual Property or any Intellectual Property applicable to the SPTL Field
(but not the AUO Field), in each case that is Invented pursuant to a Joint
Development Program commenced under a JDP Agreement with an effective date
before the earlier of (i) the second anniversary of the Closing Date or (ii) the
termination of the JVA.
 
1.12“Joint Development Program” or “JDP” means a development program for any
Step Modification.
 
1.13“Joint Invention” means any Intellectual Property Invented jointly by or on
behalf of the JVC and/or any of its subsidiaries and either or both of AUO and
SPTL and/or any

2

--------------------------------------------------------------------------------

 

of their respective Affiliates during the Term that is not a JDP SPTL
Development, JVC SPTL Improvement, JDP AUO Development or JVC AUO Improvement.
 
1.14“JVA” has the meaning ascribed to it in the Recitals hereto.
 
1.15“JVC AUO Improvement” means any Improvement to the AUO Background
Intellectual Property or any Intellectual Property applicable to the AUO Field
(but not the SPTL Field), in each case that is Invented by or on behalf of the
JVC or any of its subsidiaries before the earlier of (i) the second anniversary
of the Closing Date or (ii) the termination of the JVA.
 
1.16“JVC Business” means the manufacture, sale and distribution of Solar Cells
to SPTL and/or AUO, expressly excluding the upstream polysilicon, ingot, wafer
manufacturing and downstream module manufacturing and systems businesses.
 
1.17“JVC Development” means any Intellectual Property Invented by or on behalf
of the JVC or any of its subsidiaries during the Term or pursuant to a Joint
Development Program that is not a JDP AUO Development, JVC AUO Improvement, JDP
SPTL Development, JVC SPTL Improvement or Joint Invention.
 
1.18“JVC SPTL Improvement” means any Improvement to the SPTL Background
Intellectual Property or any Intellectual Property applicable to the SPTL Field
(but not the AUO Field), in each case that is Invented by or on behalf of the
JVC or any of its subsidiaries before the earlier of (i) the second anniversary
of the Closing Date or (ii) the termination of the JVA.
 
1.19“Party(ies)” has the meaning ascribed to it in the Preamble hereto.
 
1.20“Patents” means all domestic and foreign patents, patent applications and
design registrations (including letters patent, industrial designs and
inventor's certificates), together with all reissuances, divisionals,
continuations, continuations-in-part, revisions, renewals, extensions, and
reexaminations thereof, and any identified invention disclosures.
 
1.21“Recipient” has the meaning ascribed to it in Section 5.1 below.
 
1.22“Software” means all computer software and code, including assemblers,
applets, compilers, source code, object code, development tools, design tools,
user interfaces and data, in any form or format, however fixed.
 
1.23“Solar Cells” means flat plate solar cells using high-efficiency
back-contact, back-junction technology.
 
1.24“SPTL Background Intellectual Property” means SPTL Background Patents and
SPTL Background Technology.
 
1.25“SPTL Background Patents” means all those Patents applicable to the JVC
Business for SPTL Generation C technology, as set forth in a list to be mutually
agreed upon in writing by the Parties, which list shall be supplemented if any
errors or omissions are discovered.

3

--------------------------------------------------------------------------------

 

1.26“SPTL Background Technology” means all Intellectual Property (excluding
Patents) and Software Controlled by SPTL or any of its Affiliates as of the
Closing Date applicable to the JVC Business for SPTL Generation C technology.
 
1.27“SPTL Field” means back contact, back junction, monocrystalline photovoltaic
solar cell devices, including the design and manufacturing thereof.
 
1.28“Step Modification” means any (i) production tool modifications or (ii)
changes in sources of production tools relating to any production step or any
production step modification or elimination.
 
1.29“Territory” means Malaysia.
 
1.30“Third Party” means any entity other than SPTL, AUO, an Affiliate of SPTL or
AUO or the JVC or any of its subsidiaries.
 
1.31“Trade Secrets” means trade secret rights and corresponding rights in
Confidential Information and other non-public information (whether or not
patentable), including ideas, formulas, compositions, inventor's notes,
discoveries and improvements, know-how, manufacturing and production processes
and techniques, testing information, research and development information,
inventions, invention disclosures, unpatented blueprints, drawings,
specifications, designs, plans, proposals and technical data, business and
marketing plans, market surveys, market know-how and customer lists and
information.
 
1.32“Trademarks” means trademarks, service marks, logos, trade dress and trade
names and domain names indicating the source of goods or services, and other
indicia of commercial source or origin (whether registered, common law,
statutory or otherwise), registrations and applications to register the
foregoing anywhere in the world and all goodwill associated therewith.
 
ARTICLE II
 
ASSIGNMENT
 
2.1JDP SPTL Developments and JVC SPTL Improvements. The JVC hereby assigns and
transfers to SPTL, and its successors and assigns, all worldwide right, title
and interest in and to any and all JDP SPTL Developments and JVC SPTL
Improvements, subject to the license expressly granted by SPTL to the JVC under
Section 3.1(a)(i) below. In the event that AUO has or acquires any right, title
or interest in or to any JDP SPTL Development(s) and/or JVC SPTL Improvement(s),
AUO hereby assigns and transfers to SPTL, and its successors and assigns, its
entire worldwide right, title and interest in and to any and all such JDP SPTL
Developments and JVC SPTL Improvements, subject to the license expressly granted
by SPTL to AUO under Section 3.3(b) below.
 
2.2JDP AUO Developments and JVC AUO Improvements. The JVC hereby assigns and
transfers to AUO, and its successors and assigns, all worldwide right, title and
interest in and to any and all JDP AUO Developments and JVC AUO Improvements,
subject to the license expressly granted by AUO to the JVC under Section
3.1(b)(i) below. In the event that SPTL has

4

--------------------------------------------------------------------------------

 

or acquires any right, title or interest in or to any JDP AUO Development(s)
and/or JVC AUO Improvement(s), SPTL hereby assigns and transfers to AUO, and its
successors and assigns, its entire worldwide right, title and interest in and to
any and all such JDP AUO Developments and JVC AUO Improvements, subject to the
license expressly granted by AUO to SPTL under Section 3.2(b) below.
 
2.3Further Assurances. The JVC and each of AUO and SPTL, as applicable, shall,
without further consideration, execute and deliver any assignments or other
documents and take and perform any other actions reasonably necessary to vest,
perfect or confirm of record or otherwise, in SPTL and AUO, as applicable, the
ownership rights set forth in Sections 2.1 and 2.2 above and Section 6.4(b)
below and to assist SPTL and AUO, as applicable, or their respective designees,
to obtain and from time to time enforce and defend SPTL's and AUO's respective
rights under Sections 2.1 and 2.2 above, and to execute all documents reasonably
necessary for SPTL or AUO, as applicable, or their respective designees, to do
so.
 
ARTICLE III
LICENSES; RESTRICTIONS; JOINT DEVELOPMENT PROGRAMS
3.1Licenses Granted to the JVC.
 
(a) SPTL Background Intellectual Property, JDP SPTL Developments and JVC SPTL
Improvements.
 
(i)License. SPTL, on behalf of itself and its Affiliates, hereby grants the JVC
a non-exclusive, non-transferable, non-assignable, royalty-free license, without
the right to sublicense, under the SPTL Background Intellectual Property, JDP
SPTL Developments and JVC SPTL Improvements, to: (1) manufacture Solar Cells
solely in connection with the JVC Business and solely in the Territory; and (2)
offer for sale and sell Solar Cells manufactured pursuant to subsection (1) of
this Section 3.1(a)(i) solely to SPTL (or applicable Affiliate thereof) and AUO
(or applicable Affiliate thereof) pursuant to the terms of the SPTL Supply
Agreement or the AUO Supply Agreement, respectively. The license granted in this
Section 3.1(a)(i) shall expressly exclude any Have Made Rights.
 
(ii)Transfer and Implementation. SPTL shall assist the JVC in the transfer and
integration of the SPTL Background Technology into the JVC's manufacturing
operations as set forth in Section 2.4(b)(vi) of the JVA.
 
(b) AUO Background Intellectual Property, JDP AUO Developments and JVC AUO
Improvements.
 
(i)License. AUO, on behalf of itself and its Affiliates, hereby grants the JVC a
non-exclusive, non-transferable, non-assignable, royalty-free license, without
the right to sublicense, under the AUO Background Intellectual Property, JDP AUO
Developments and JVC AUO Improvements, to: (1) manufacture Solar Cells solely in
connection with the JVC Business and solely in the Territory; and (2) offer for
sale and sell Solar Cells manufactured pursuant to subsection (1) of this
Section 3.1(b)(i) solely to SPTL (or applicable Affiliate

5

--------------------------------------------------------------------------------

 

thereof) and AUO (or applicable Affiliate thereof) pursuant to the terms of the
SPTL Supply Agreement or the AUO Supply Agreement, respectively. The license
granted in this Section 3.1(b)(i) shall expressly exclude any Have Made Rights.
 
(ii)Transfer and Implementation. AUO shall assist the JVC in the transfer and
integration of the AUO Background Technology into the JVC's manufacturing
operations as set forth in Section 2.4(c)(iv) of the JVA.
 
3.2Licenses Granted to SPTL.
 
(a)JVC Developments and Joint Inventions. The JVC, on behalf of itself and its
subsidiaries, hereby grants SPTL a non-exclusive, worldwide, perpetual,
non-terminable (except as expressly set forth in Section 6.2 below), fully
paid-up, royalty-free license, with the right to sublicense, under the JVC
Developments and the JVC's rights in and to any Joint Inventions not jointly
owned by SPTL for any and all purposes. The license granted in this Section
3.2(a) shall expressly include Have Made Rights.
 
(b)JDP AUO Developments and JVC AUO Improvements. AUO, on behalf of itself and
its Affiliates, hereby grants SPTL a non-exclusive, worldwide, perpetual,
non-terminable (except as expressly set forth in Section 6.2 below), fully
paid-up, royalty-free license, with the right to sublicense, under the JDP AUO
Developments and JVC AUO Improvements for any and all purposes. The license
granted in this Section 3.2(b) shall expressly include Have Made Rights.
 
3.3Licenses Granted to AUO.
 
(a)JVC Developments and Joint Inventions. The JVC, on behalf of itself and its
subsidiaries, hereby grants AUO a non-exclusive, worldwide, perpetual,
non-terminable (except as expressly set forth in Section 6.2 below), fully
paid-up, royalty-free license, with the right to sublicense, under the JVC
Developments and the JVC's rights in and to any Joint Inventions not jointly
owned by AUO for any and all purposes, but expressly excluding any and all
rights, including any use or practice, in connection with the manufacturing of
photovoltaic solar cells with greater than twenty percent (20%) efficiency
within ten (10) years of the Closing Date. The license granted in this Section
3.3(a) shall expressly include Have Made Rights.
 
(b)JDP SPTL Developments and JVC SPTL Improvements. SPTL, on behalf of itself
and its Affiliates, hereby grants AUO a non-exclusive, worldwide, perpetual,
non-terminable (except as expressly set forth in Section 6.2 below), fully
paid-up, royalty-free license, with the right to sublicense, under the JDP SPTL
Developments and JVC SPTL Improvements for any and all purposes, but expressly
excluding any and all rights, including any use or practice, in connection with
the manufacturing of photovoltaic solar cells with greater than twenty percent
(20%) efficiency within ten (10) years of the Closing Date. The license granted
in this Section 3.3(b) shall expressly include Have Made Rights.
 
3.4Limitations and Obligations.
 

6

--------------------------------------------------------------------------------

 

(a)Each Party agrees to use its commercially reasonable efforts to neither
perform nor permit any act which reasonably could be expected to jeopardize or
be detrimental to the validity, enforceability or scope of the owning Party's
rights licensed to the other Party(ies) hereunder; provided, however, that
nothing contained herein shall be construed as obligating any owning Party to
obtain, maintain or enforce any Intellectual Property rights licensed hereunder.
 
(b)Nothing herein shall be construed as granting any Party, by implication,
estoppel or otherwise, any license or other right in, to or under any
Intellectual Property or Software, including any license or other right in, to
or under any Patent(s) held by a Party that may block and/or limit the exercise
of the ownership rights granted in Article II above and/or the license rights
granted in this Article III, except for those rights expressly granted
hereunder. As among the Parties: (i) SPTL shall have sole and exclusive
ownership of the SPTL Background Intellectual Property, JDP SPTL Developments
and JVC SPTL Improvements; (ii) AUO shall have sole and exclusive ownership of
the AUO Background Intellectual Property, JDP AUO Developments and JVC AUO
Improvements; (iii) the JVC shall have sole and exclusive ownership of the JVC
Developments; and (iv) the inventing Parties (with inventorship being determined
under United States patent law) shall own an undivided interest in and to each
Joint Invention, and except to the extent a particular Party is restricted by
the licenses granted to the other Party and/or the other covenants contained in
this Agreement or the JVA, (1) each joint owner shall be entitled to practice,
and grant to Third Parties and its Affiliates, in the case of SPTL and AUO, or
its subsidiaries, in the case of the JVC, the right to use and practice all
Joint Inventions to which it is a joint owner without restriction or an
obligation to account to the other joint owner(s), and (2) the other joint
owners shall consent, without additional consideration, to any and all such
licenses.
 
(c)Except as expressly set forth herein, none of the Parties makes any warranty
or representation to any other Party (i) as to the validity, enforceability or
scope of any class or type of any of the Intellectual Property assigned or
licensed hereunder, or (ii) that any manufacture, sale, lease, use or other
disposition of any Solar Cells using or incorporating any Intellectual Property
licensed hereunder will be free from infringement of any Patent rights or other
Intellectual Property rights of any Person.
 
3.5Delivery Obligations and Technical Review and Transfer.
 
(a)Delivery. Upon a licensee Party's written request from time to time, each
licensor Party shall promptly deliver to the requesting licensee Party, on media
reasonably specified by the licensee Party and at the licensee Party's expense,
a copy of any Intellectual Property licensed to the licensee Party hereunder.
 
(b)Technical Review and Transfer. The JVC shall, on a quarterly basis, conduct
knowledge and technology transfer sessions with SPTL's technical team pursuant
to the terms and conditions to be mutually agreed upon in writing by the
Parties. AUO shall have the right to designate personnel to attend such sessions
and have access to information arising from or in connection with such sessions.
 

7

--------------------------------------------------------------------------------

 

3.6Patent Matters. SPTL shall have the first right, but not the obligation, to
direct and control the preparation, filing, prosecution, issuance, maintenance
(including interference, opposition and similar Third Party proceedings before
the relevant patent office), enforcement and defense of any Patents
(collectively, “Patent Matters”) in the JVC Developments. Otherwise, (a) for
Joint Inventions owned by the JVC and SPTL, SPTL shall direct and control all
Patent Matters at its cost, (b) for Joint Inventions owned by the JVC and AUO,
AUO shall direct and control all Patent Matters at its cost, and (c) each of
SPTL and AUO shall direct and control all Patent Matters for the Intellectual
Property owned solely by it pursuant to this Agreement at its cost. All of the
foregoing shall be as otherwise described in and governed by the terms and
conditions of the IP Services Agreement.
 
3.7Joint Development Programs. In the event the JVC wishes to develop or
implement a Step Modification(s), it shall notify SPTL and AUO in writing,
specifying the proposed Step Modification(s) in sufficient detail to permit
evaluation of same. If SPTL agrees to such Step Modification(s) (which agreement
not to be unreasonably withheld), SPTL, the JVC and, if applicable, AUO shall
enter into an agreement governing the a Joint Development Program directed
toward such Step Modification(s) and the rights and obligations of the each
applicable Party with respect thereto substantially in a form mutually agreed
upon in writing by the Parties (each, a “JDP Agreement”). In the event of a
conflict between the terms of this Agreement and a JDP Agreement, the terms of
this Agreement shall govern, unless the JDP Agreement expressly refers to and
supersedes the conflicting provision contained herein. For the avoidance of
doubt, the JVC may not develop or implement a Step Modification without SPTL'ss
express written consent, which shall not be unreasonably withheld.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES; LIMITATION OF LIABILITY.
 
4.1Representations and Warranties.
 
(a) The representations and warranties of SPTL under Section 16 (Representations
and Warranties of SPTL) of the JVA and of AUO under Section 15 (Representations
and Warranties of AUO) of the JVA are hereby incorporated by reference, as if
fully set forth herein.
 
(b) Each Party represents and warrants to each other Party that it has the right
to grant all applicable ownership and license rights provided hereunder and that
it has not and shall not enter into any agreement that would preclude it from
fulfilling its obligations under this Agreement.
 
4.2Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN SECTION 4.1 ABOVE OR IN THE JVA,
NONE OF THE PARTIES MAKES ANY WARRANTIES, EXPRESS, IMPLIED, STATUTORY OR
OTHERWISE WITH RESPECT TO THE RIGHTS AND LICENSES GRANTED BY IT HEREUNDER, AND
EXPRESSLY DISCLAIMS IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE AND NON-INFRINGEMENT OF THIRD PARTY INTELLECTUAL PROPERTY
RIGHTS.
 

8

--------------------------------------------------------------------------------

 

ARTICLE V
 
CONFIDENTIALITY
 
The provisions of Section 10 (Confidentiality) of the JVA are hereby
incorporated by reference, and shall apply to this Agreement as if the text of
such provisions were set forth in their entirety in this Agreement. For the
avoidance of doubt, as among the Parties, all Confidential Information relating
to: (i) the SPTL Background Intellectual Property, JDP SPTL Developments and JVC
SPTL Improvements shall be SPTL's Confidential Information; (ii) the AUO
Background Intellectual Property, JDP AUO Developments and JVC AUO Improvements
shall be AUO's Confidential Information; (iii) the JVC Developments shall be the
JVC's Confidential Information; and (iv) the Joint Inventions shall be the
Confidential Information of the owning Parties.
ARTICLE VI
 
TERM AND TERMINATION
6.1Term. This Agreement shall commence upon the Closing Date and shall remain in
full force and shall automatically terminate upon dissolution of the JVC or
otherwise in accordance with the terms of this Article VI.
 
6.2Termination of Licenses for Cause.
 
(a).Breach. If a Party fails to comply with a material term of this Agreement or
the JVA and such failure remains uncured for a period of sixty (60) days after
such licensed Party receives written notice describing such failure in
reasonable detail (or a period of thirty (30) days in the event such notice is
based upon a breach of (i) an assignment obligation set forth in Article II
above, (ii) the terms and scope of a license granted under Article III above or
(iii) a Party's confidentiality obligations set forth in Article V above), the
rights and licenses granted to such breaching Party pursuant to Sections
3.1(a)(i), 3.1(b)(i), 3.2 and/or 3.3 above, as applicable, shall automatically
terminate.
 
(b).Bankruptcy. Upon the occurrence of a Bankruptcy Event with respect to any
Party or a receiver is appointed for all of any Party's property and assets or
any Party makes a general assignment for the benefit of creditors, or any Party
becomes a debtor in a case under any applicable statute relating to bankruptcy
or becomes the subject of any other bankruptcy or similar proceeding for the
general adjustment of its debts (and in the case of an involuntary proceeding
filed against such Party, such proceeding is not discharged or dismissed within
sixty (60) days), the rights and licenses granted to such Party pursuant to
Sections 3.1(a)(i), 3.1(b)(i), 3.2 and/or 3.3 above, as applicable, shall
automatically terminate.
 
Without derogating in any way from the generality of this clause and the
definition of “Bankruptcy Events”, the following events, if they occur with
respect to JVC, shall be deemed to be Bankruptcy Events:

9

--------------------------------------------------------------------------------

 

(i)    if any step or action is taken or a resolution is passed for the winding
up, dissolution or liquidation of the JVC or a petition for winding up is
presented against the JVC; or
 
(ii)    if the JVC becomes insolvent, is unable to pay its debts as they fall
due, stops, suspends or threatens to stop or suspend payment of all or a
material part of its debts, begins negotiations or takes any proceeding or other
step with a view to readjustment, rescheduling or deferral of all or any part of
its indebtedness.
 
6.3Termination of JVC's Rights for Certain Events.
Unless otherwised agreed by the Parties, if the JVC undergoes a change of
control or ownership which the JVC's majority shares is transferred to a third
party other than SPTL and AUO or other restructuring altering the JVC's
structure which is entirely controlled by SPTL and/or AUO or any violation of
Section 7.6 , each of SPTL and AUO shall have the right, upon written notice to
the other Parties, to immediately terminate the rights and licenses granted by
it to the JVC under Article III above.
6.4Effect of Termination.
 
(a).Termination of this Agreement shall not (i) relieve any Party of any
obligation accruing to such Party prior to such termination, or (ii) result in
the waiver of any right or remedy by a Party accruing to such Party prior to
such termination.
 
(b).Upon the termination of this Agreement or upon termination of the JVC's
rights and licenses pursuant to Section 6.2 or 6.3 above: (i) all rights and
licenses granted to the JVC pursuant to Section 3.1 shall automatically
terminate; (ii) the JVC shall assign its entire right, title and interest in, to
and under the JVC Developments and the Joint Inventions primarily relating to
the AUO Field to AUO, subject to the pre-existing license granted to SPTL
pursuant to Section 3.2(a) above (unless earlier terminated pursuant to Section
6.2 above); (iii) the JVC shall assign its entire right, title and interest in,
to and under the JVC Developments and the Joint Inventions not assigned to AUO
pursuant to subsection (ii) of this Section 6.4(b) to SPTL, subject to the
pre-existing license granted to AUO pursuant to Section 3.3(a) above (unless
earlier terminated pursuant to Section 6.2 above); and (iv) the rights and
licenses granted in Sections 3.2(b) and 3.3(b) shall survive (unless earlier
terminated pursuant to Section 6.2 above). For the avoidance of doubt,
notwithstanding the termination of this Agreement or Section 6.5 below, the
surviving licenses referenced in subsections (ii), (iii) and (v) of this Section
6.4(b) shall continue to be governed by the applicable terms of this Agreement.
In the event the Parties have not reached agreement on the characterization of
any JVC Developments or Joint Inventions (i.e., whether or not it relates to the
AUO Field) within thirty (30) days of termination of this Agreement or
termination of the JVC's rights and licenses pursuant to Section 6.2 or 6.3
above, the matter shall be resolved pursuant to the dispute resolution
procedures set forth in Section 1.4 of the IP Services Agreement.
 
6.5Survival. Sections 3.4, 6.4 and 6.5 and Articles II, IV, V and VII herein
shall survive termination of this Agreement for as long as necessary to permit
their full discharge.
 

10

--------------------------------------------------------------------------------

 

ARTICLE VII
 
MISCELLANEOUS
 
7.1Governing Law and Dispute Resolution. This Agreement, and the rights and
obligations of the Parties hereunder, shall be interpreted and governed in
accordance with the laws of the State of California, without giving effect to
its conflict of laws provisions. Any disputes incapable of being resolved by
mutual agreement of the Parties shall be handled in accordance with Section 18.2
(Arbitration) of the JVA.
 
7.2Notices. All notices, demands, requests, consents or other communications
hereunder shall be transmitted in accordance with Section 18.3 (Notices) of the
JVA.
 
7.3Entire Agreement. This Agreement, together with the JVA and all Annexes,
Exhibits and Schedules hereto and thereto, are intended to embody the final,
complete and exclusive agreement between the Parties with respect to the matters
addressed herein; are intended to supersede all prior agreements, understandings
and representations written or oral, with respect thereto, including the
Existing Confidentiality Agreement; and may not be contradicted by evidence of
any such prior or contemporaneous agreement, understanding or representation,
whether written or oral.
 
7.4Amendment. This Agreement shall not be modified, amended, canceled or altered
in any way, and may not be modified by custom, usage of trade or course of
dealing, except by an instrument in writing signed by each Party. All amendments
or modifications of this Agreement shall be binding upon the Parties despite any
lack of consideration so long as the same shall be in writing and executed by
the Parties.
 
7.5Waiver. The performance of any obligation required of a Party hereunder may
be waived only by a written waiver signed by the other Party, and such waiver
shall be effective only with respect to the specific obligation described. The
waiver by either Party of a breach of any provision of this Agreement by the
other Party shall not operate or be construed as a waiver of any subsequent
breach of the same provision or another provision of this Agreement.
 
7.6Assignment. Neither this Agreement, nor any rights under this Agreement, may
be assigned or otherwise transferred by any Party, in whole or in part, whether
voluntary, or by operation of law, except, with respect to a Party that is an
original signatory to this Agreement on the date of this Agreement, in
connection with a change of control of such Party (whether by means of a merger,
consolidation, purchase of substantially all the stock or assets, reorganization
or similar transaction or series of transactions). Subject to the foregoing,
this Agreement will be binding upon and inure to the benefit of each Party and
its respective successors and permitted assigns.
 
7.7Severability. In the event that any term, condition or provision of this
Agreement is held to be or become invalid or be a violation of any applicable
Law, statute or regulation, the same shall be deemed to be deleted from this
Agreement and shall be of no force and effect and the Agreement shall remain in
full force and effect as if such term, condition or provision had not originally
been contained in this Agreement. The validity and enforceability of the other

11

--------------------------------------------------------------------------------

 

provisions shall not be affected thereby. In such case or in the event that this
Agreement should have a gap, the Parties shall agree on a valid and enforceable
provision completing this Agreement, coming as close as possible to the economic
intentions of the Parties. In the event of a partial invalidity, the Parties
agree that this Agreement shall remain in force without the invalid part. This
shall also apply if parts of this Agreement are partially invalid.
 
7.8Expenses. Except as specifically provided for in this Agreement, each of the
Parties shall bear its respective expenses, costs and fees (including attorneys'
fees) in connection with the transactions contemplated hereby, including the
preparation, execution and delivery of this Agreement and an exhibits hereto and
compliance herewith and therewith.
 
7.9Third Party Benefits. This Agreement shall be binding upon, and inure to the
benefit of, each of the Parties and their respective successors and permitted
assigns. Nothing contained in this Agreement, express or implied, shall be
deemed to confer any right or remedy upon, or obligate any Party to, any person
or entity other than the Parties and their respective successors and permitted
assigns.
 
7.10Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
7.11Interpretation. In this Agreement: (i) headings are for convenience of
reference only and shall not affect the interpretation of the provisions of this
Agreement except to the extent that the context otherwise requires; (ii) words
importing the singular shall include the plural and vice versa; (iii) words
denoting individuals shall include any form of entity and vice versa; (iv) words
denoting any gender shall include all genders; (v) where any act, matter or
thing is required by this Agreement to be performed or carried out on a certain
day and that day is not a Business Day, then that act, matter or thing shall be
carried out or performed on the next following Business Day; (vi) unless
specified otherwise, any reference herein to any Article, Section, clause,
sub-article, sub-clause, Schedule or Exhibit shall be deemed to be a reference
to an Article, Section, clause, sub-article, sub-clause, Schedule or Exhibit of
this Agreement; (vii) any reference to any agreement, document or instrument
shall refer to such agreement, document or instrument as amended, modified or
supplemented; (viii) the words “include,” “including” and the derivations
thereof shall not be limiting and shall be deemed to be followed by the phase
“without limitation;” and (ix) where there is any inconsistency between the
definitions set out in this clause and the definitions set out in any Article,
Section, clause, sub-article, sub-clause, Schedule or Exhibit, then for the
purposes of construing such Article, Section, clause, sub-article, sub-clause,
Schedule or Exhibit, the definitions set out therein shall prevail.
 
7.12Cumulation of Remedies. The rights and remedies provided in this Agreement
are cumulative and not exclusive of any rights or remedies provided by Law.
 
7.13English Language. All agendas, notices, other documentation relating to (i)
documentation provided to the Parties and (ii) interaction between and/or among
the Parties, including this Agreement, shall be prepared in and entered into the
English language. In the event of any dispute concerning the construction or
meaning of this Agreement, the text of the

12

--------------------------------------------------------------------------------

 

Agreement as written in the English language shall prevail over any translation
of this Agreement that may have been or will be made.
 
7.14Equitable Relief. The Parties agree that irreparable damage would occur if
any provision of Articles II, III and V of this Agreement were not performed in
accordance with the terms hereof and that the Parties shall be entitled to an
injunction or injunctions to prevent breaches of such provisions or to enforce
specifically the performance of such provisions before any court of competent
jurisdiction in addition to any other remedy to which they are entitled.
 
7.15Disclaimer of Agency. This Agreement shall not be deemed to constitute any
Party the agent of the other Party or the JVC, nor shall it constitute the JVC
to be an agent of any of the Parties.
 
7.16Rules of Construction.  The Parties agree that they have been represented by
counsel during the negotiation, preparation and execution of this Agreement and,
therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the Party drafting such agreement or document.
 
[Signatures follow]
    

13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, SPTL, AUO and the JVC have caused this Agreement to be
signed by their respective duly authorized representatives as of the date first
set forth above.
 
SUNPOWER TECHNOLOGY, LTD.
 
 
By: /s/ Thomas H. Werner
 
Name: Thomas H. Werner
 
Title: Director
AU OPTRONICS SINGAPORE PTE. LTD.
 
By: /s/ James CP Chen
 
Name: James Chen
 
Title: Director

 
SUNPOWER MALAYSIA MANUFACTURING SDN.BHD.
 
 
By: /s/ Thomas H. Werner
 
Name: Thomas H. Werner
 
Title: Director

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(Signature Page to License and Technology Transfer Agreement)
 